DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance 
	II.	Claims 1-16 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Anantha et al. (US 2005/0177647 A1) and Ryu et al. (US 10,420,016 B2).  
Anantha teaches a private mobile communication device in a private network (see paragraph [0031]), when the mobile device is in the private network it sends a registration request addressed to a private network address (see paragraph [0033]), when the mobile device roams out of the private network the mobile device sends an enhanced registration request addressed to a public network address (see paragraph [0033]); an entity in the public network uses  the enhanced registration request to complete registration to the public network (see paragraph [0034] and Fig. 5).  
Ryu teaches a 5G system architecture with various network functions (see col. 14, lines 18-44), wherein the UE sends a registration request including a subscriber permanent identifier (SUPI) to a RAN (see col. 25, lines 9-11 & 39-41), the AMF of the RAN selects an AUSF based on the subscriber identifier and the AUSF initiates authentication of the UE (see col. 25, lines 39-43), and the AMF is arranged to select a UDM based on the subscriber identifier when certain registration conditions exist (see col. 25, 
Claim 1 is allowed because Anantha and Ryu do not teach a method performed by a core network entity in a wireless communication system, comprising: obtaining identification information of a private network from a registration request message obtained from a user equipment; selecting an authentication server function (AUSF) which supports authentication for the UE, based on the identification information of the private network; in response to performing an authentication procedure for the AUSF and the UE, selecting unified data management (UDM) for managing subscription information and registration information of the UE; obtaining the subscription information of the UE for the private network from the UDM; performing validity check of the UE for the private network, based on the subscription information of the UE; and registering the UE at the private network, based on results of the authentication procedure and the validity check.
Claims 2-8 are allowed based on their dependence on allowed independent claim 1.
Claim 9 contains limitations similar to the ones recited above in claim 1.  Therefore, claim 9 is allowed for the same reasons given above regarding claim 1.
Claims 10-16 are allowed based on their dependence on allowed independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
February 9, 2022